DETAILED ACTION
This office action is in response to Preliminary Amendment filed on June 15, 2020.
Claims 1-17 have been cancelled.
Claims 18-34 are new.
Claims 18-34 are pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 18-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,719,350 B2.
The following table shows the reason for rejection.  The independent claims which are underscored in the instant application are reciting in the U.S. Patent No. 10,719,350 B2.
Instant Application No. 16/899,960
Patent No. 10,719,350 B2
Claim 18: A device comprising: a memory storing processor-executable process steps;  
and a processor to execute processor-executable process steps to: 
receive at least a first job having a first type;  determine whether a current number of worker threads of a client application is less than a maximum worker thread limit;  
upon determining that the current number of worker threads is less than the maximum worker thread limit, one of: (a) create a first worker thread to execute the first job, wherein the first worker thread is tied to a first context capable of performing the first job, or (b) assign an available worker thread to the first job, wherein the available worker thread is tied to the first context capable of performing the first job;  and execute the first job with the worker thread;  

upon determining that the current number of worker threads is not less than the maximum worker thread limit: assign an available worker thread to the first job; and execute the first job on the available worker thread.

determine whether a current number of active worker threads of a client application is less than a maximum active worker thread limit;  if the number of active worker threads is less than the maximum active worker thread limit, 

context, execute the first job on the inactive worker thread;  and if no inactive worker thread is associated with the first context, execute processor-executable process steps to: determine whether a current number of worker threads is less than a maximum number of worker thread limit;  if the current number of worker threads is less than the maximum number of worker thread limit, create a first worker thread associated with the first context; and execute the first job on the first worker thread.
A computer-implemented method comprising: determining whether a current 
number of worker threads of a client application is less than a maximum worker 
thread limit;  
upon determining that the current number of worker threads is less than the maximum worker thread limit, one of: (a) creating a first worker thread to execute the first job, wherein the first worker thread is tied to a first context capable of performing the first job, or (b) assigning an available worker thread to the first job, wherein the available worker thread is tied to the first context capable of performing the first job;  and executing the first job with the worker thread; 

upon determining that the current number of worker threads is not less than the maximum worker thread limit, assigning an available worker thread to the first job.

number of active worker threads of a client application is less than a maximum active worker thread limit;  if the number of active worker threads is less than the maximum active worker thread limit, retrieving a first job from a 
is associated with the first context, determining whether a current number of worker threads is less than a maximum number of worker thread limit;  and if the current number of worker threads is less than the maximum number of worker thread limit, creating a first worker thread associated with the first context, and executing the first job on the first worker thread.
A non-transitory computer-readable medium storing computer-executable process steps which, when executed by a computing device, provide a web worker manager to: receive a first instruction from a client application to register a first context;  receive a second instruction from the client application to enqueue a first job associated with the first context, wherein the first context is capable of performing the first job;  in response to the second instruction, enqueue the first job in a job pool;  determine whether a current number of worker threads of the client application is less than a maximum worker thread limit;  upon determining that the number of worker threads is less than the maximum worker thread limit, one of: (a) create a first worker 
thread to execute the first job, or (b) assign an available worker thread to the first job;  and execute the first job with the worker thread;  

upon determining that the number of worker threads is not less than the maximum worker thread limit: assign an available worker thread to the first job; and execute the first job on the available worker thread.

a maximum active worker thread limit;  if the number of active worker threads is less than the maximum active worker thread limit, retrieve the first job from a job pool;  determine whether an inactive worker thread is associated with the first context;  if an inactive worker thread is associated with the first context, execute the first job on the inactive worker thread;  if it is determined that no inactive worker thread is associated with the first context, determine whether a current number of worker threads is less than a maximum number of worker thread limit;  and if the current number of worker threads is less than the maximum number of worker thread limit, create a first worker thread associated with the first context, and execute the first job on the first worker thread.


Claim 18, 24, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 13 of Wong (US Patent No. 10,719,350 B2 hereinafter “Wong”) and in view of Koga et al. (US Patent No. 7,779,416 B2 hereinafter “Koga”)
Wong does not disclose receive at least a first job having a first type; and the first context is capable of performing the first job.
But Koga discloses
receive at least a first job having a first type (col.3 lines 65-66 “The job name identifies a given type or category of job processing.”) and 
the first context is capable of performing the first job (col.1 line 67-col.2 line 2 “The first request relates to performing a first function by one or more of a plurality of application servers that are coupled to the plurality of clients.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Wong with the teaching of Koga to include receive at least a first job having a first type; and the first context is capable of performing the first job in order to provide a method for controlling loads for each job by determining jobs requested by a request transmitted from a client and setting a maximum number of process time for each job type.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 19-23, 25-29, and 31-34 depended upon claims 18, 24, and 30 respectively, fail to cure the insufficiencies of claims 18, 24, and 30. They are rejected the same reason as claims 18, 24, and 30. 
Claims 18, 24 and 30 comprise a limitation “upon determining that the current number of worker threads is not less than the maximum worker thread limit: assign an available worker thread to the first job; and execute the first job on the available worker thread” which is vague
and indefinite. If the current number of workers thread is not less than the maximum worker
thread limits (i.e. worker threads already reach limits (no available worker thread)), it is not clear how can there be any available worker thread can be assigned to the first job (since there is no available worker thread)).
	Since the metes and bounds of the claimed invention are not clear and indefinite, examiner is unable to apply prior art rejection at this Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191